PER CURIAM.
S. A. Horning, also known as Stanley A. Horning, died intestate. Ora Frey Horning claimed to be the widow through common law marriage and the only heir at law of the deceased. Nada McVicar claimed that she and one Garland Henderson were cousins of the decedent and were his only heirs at law. The county judge appointed George J. White as administrator of the estate. Nada McVicar was referred to as the petitioner and Ora Frey Horning and George J. White, the administrator, were referred to as the respondents in the court below.
Appellant here, the petitioner below, raises several questions, but the pivotal question is whether a common law marriage had been entered into and consummated between the appellee, Ora Frey Horning and the decedent. The proceedings before the county judge indicate that Nada McVicar was the moving party in making an attack on the validity óf the common law marriage and asserting that Ora Frey Horning was not the common law wife of S. A. Horning but that she served only ás his housekeeper. Considerable testimony was offered on this *757issue. The county judge by his decree found and determined that the appellant “has failed to prove there was no marriage under the common law”. On the contrary appellee, Ora Frey Horning, “has proven by competent evidence the marriage of S. A. Horning and Ora Frey Horning”.
We cannot say that the county judge misapprehended the legal effect of the evidence when considered in its entirety, but rather the evidence amply sustains his determination. In this connection see the cases of Lambrose v. Topham, Fla.1951, 55 So.2d 557, and Le Blanc v. Yawn, 1930, 99 Fla. 328, 126 So. 789.
The decree of the court below is hereby affirmed.
KANNER, C. J., ALLEN, J., and KNOTT, JAMES R., Associate Judge, concur.